Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Kosugi (US 2009/0239133).
Kosugi teaches an apparatus for manufacturing electrical energy such as a rolled battery (figure 7). The battery includes at least one feed path for feeding material via electrode plates (30 and 32); at least two machining stations (72a, 72b, 74b) arranged one after the other along said feed path; each of said at least two machining stations (3 and 4) being configured to perform a succession of machining cycles, i.e. first machining means (72a,72b) to form lugs (50, 52) and the second machining means 74b performing a surface treatment for removal of dust from the electrode plates (30 and 32) in which each machining cycle comprises a phase of stopping the electrode plates (30 and 32) and a phase of advancing said plates. 
Kosugi neither teaches nor renders obvious at least one of said machining stations is movable on guide means to vary its position along said feed path to allow an adjustment of the mutual distance between said at least two machining stations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759